Citation Nr: 1227942	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-33 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.   



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from September 1968 to September 1970.  He is the recipient of a Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  His claims file was subsequently transferred to the RO in Atlanta, Georgia. 

In his November 2008 substantive appeal, the Veteran requested a Board hearing at the RO.  However, in an August 2010 statement, he withdrew his request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appointed his current representative in September 2009.  However, the statement of the case issued in November 2009 and subsequent communications with the Veteran were not sent to this representative.  It also does not appear that his current representative was afforded an opportunity to review the record or submit additional evidence and argument on the Veteran's behalf.

The Veteran has the right to representation and VA is required to notify his representative of decisions affecting the payment of benefits.  38 C.F.R. § 3.103(a),(b) (2011).  The Veteran has not yet been afforded these rights.

The most recent VA treatment records are dated in December 2007.  These indicate that the Veteran was receiving ongoing treatment for a skin condition.  VA has an obligation to obtain relevant VA treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should obtain records of VA treatment for a skin condition since December 2007.  

2.  If evidence is obtained that indicates a current skin condition may be related to service, the Veteran should be scheduled for an appropriate VA skin examination to determine whether any currently manifested skin disability is related to a disease or injury in service.  

3.  The agency of original jurisdiction (AOJ) should insure that the Veteran's current representative is sent copies of the statement of the case and any supplemental statement of the case; that the representative has the opportunity to review the claims folder, and is afforded an opportunity to submit argument and evidence on the Veteran's behalf in accordance with the provisions of 38 C.F.R. § 3.103 and the provisions of M21-1R. 

4.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued to the Veteran and his representative.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

